Citation Nr: 0606344	
Decision Date: 03/06/06    Archive Date: 03/14/06	

DOCKET NO.  03-27 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	The American Legion











FINDING OF FACT

The veteran does not have arthritis of multiple joints which 
is associated with his active military duty.


CONCLUSION OF LAW

Arthritis of multiple joints was not incurred in or 
aggravated by service, nor may such a disorder be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claimant in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in April 2002 and the subsequent rating action 
of July 2002 and the statement of the case furnished in July 
2003.  The aforementioned documents informed the veteran of 
the information and evidence required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit to VA 
pertinent evidence and/or information in his possession.  
Further, as the letter was issued to the veteran in April 
2002, prior to the RO's initial adjudication of his claim in 
July 2002, the timing requirements of VCAA notification have 
been satisfied.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  In addition, service connection 
may be granted for arthritis if such a disorder is manifested 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection for a claimed disability requires 
(1)  medical evidence of a current disability; (2) medical, 
or in certain circumstances lay, evidence of inservice 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The veteran served on active military duty from January 1962 
to December 1965.  Throughout the current appeal, the veteran 
has asserted that he was diagnosed, and treated for, 
arthritis during his active military duty and that he has 
continued to experience symptomatology associated with this 
disability after service.  

The Board has carefully considered the veteran's contentions 
but finds that the competent evidence of record weighs 
against his claim for service connection for arthritis of 
multiple joints.  In this regard, the Board notes that 
service medical records disclose a notation of complaints of 
multiple joint pain in March 1963.  Further, an October 1963 
service medical record discloses an impression of possible 
nonarticular arthritis of the left shoulder.  Although the 
veteran was treated for several minor traumatic injuries to 
his left foot, right hand, and back between 1963 and 1964, 
X-rays taken of his left foot and right hand were negative, 
and a physical examination of his back demonstrated no 
fracture.  

At the July 1965 separation examination, the veteran reported 
having a history of arthritis.  However, a notation on this 
report indicates that the diagnosis of possible arthritis 
(due to left shoulder pain) which had been given earlier in 
service was not confirmed by X-ray.  In addition, the 
physical examination conducted in July 1965 demonstrated that 
the veteran's left shoulder was functionally and anatomically 
normal.  The July 1965 evaluation also reflected no pathology 
associated with the veteran's other joints.  Moreover, there 
are no post service clinical records disclosing the existence 
of current arthritic pathology of any of the veteran's 
joints.  

The Board has given careful consideration to the veteran's 
contentions and the available evidence of record.  However, 
it is clear that service connection for arthritis of multiple 
joints cannot be granted.  Significantly, the claims folder 
contains no competent evidence of an association between a 
currently diagnosed arthritic disability (of multiple joints) 
and the veteran's active military duty.  While the veteran 
has expressed opinions diagnosing arthritis of multiple 
joints and relating such a disorder to his military service, 
he, as a lay person, is not competent to address a diagnosis, 
causation, or etiology of his claimed disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Simply put, in view of the evidentiary record and with the 
application of all pertinent governing criteria, the Board 
finds that the negative evidence weighs significantly greater 
than the veteran's unsubstantiated assertions.  As the claims 
folder contains no competent evidence of an association 
between a currently diagnosed arthritic disability (of 
multiple joints) and the veteran's active military duty, 
there exists no basis on which to predicate a grant of 
service connection for any such disorder.  Furthermore, 
presumptive service connection is clearly not applicable in 
the instant appeal as there is no current clinical 
confirmation of arthritis of multiple joints.  The claim is, 
therefore, denied.  


ORDER

Service connection for arthritis of multiple joints is 
denied.  


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


